                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    HARRISON A. PARFAIT, JR.                                   CIVIL ACTION

    VERSUS                                                          NO. 17-738

    NURSE DOMINQUE ET AL.                                    SECTION “R” (3)



                          ORDER AND REASONS

       Before the Court is plaintiff Harrison A. Parfait, Jr.’s motion to appoint

counsel.1 The Court denies the motion because Parfait does not have a right

to appointed counsel in this case.



I.     BACKGROUND

        On October 3, 2016, Parfait filed a complaint in the Western District

of Louisiana against defendants “Ms. Dominque” and “Ms. Renea,” nurses at

Terrebonne Parish Criminal Complex in Houma, Louisiana, under 42 U.S.C.

§ 1983. 2 He alleges that defendants provided inadequate medical care when

they refused to grant plaintiff access to a CPAP machine to treat his sleep

apnea.3 On January 1, 2017, the case was transferred to the Eastern District




1      R. Doc. 34.
2      R. Doc. 1.
3      Id.
of Louisiana and assigned to this Court. 4 On August 8, 2017, the Court

adopted the Magistrate’s Report and Recommendations and dismissed

Parfait’s complaint without prejudice for failure to prosecute.5 On August

22, 2018, Parfait gave notice of appeal of the Court’s dismissal. 6 He now

seeks appointed counsel for his appeal. 7



II.   DISCUSSION

      There is no general right to counsel in civil rights actions. McFaul v.

Valenzuela, 684 F.3d 564, 581 (5th Cir. 2012) (citing Cupit v. Jones, 835 F.2d

82, 86 (5th Cir. 1987)). A district court should not appoint counsel simply

because appointment of counsel would be beneficial. See Saulsberry v.

Edwards, No. 07–5395, 2007 WL 4365394, at *2 (E.D. La. Dec. 11, 2007)

(citing Norton v. Dimazana, 122 F.3d 286, 293 (5th Cir. 1997)). Instead, a

district court should appoint counsel only if exceptional circumstances exist.

See, e.g., McFaul, 684 F.3d at 86 (citing Ulmer v. Chancellor, 691 F.2d 209,

212 (5th Cir. 1982); Norton, 122 F.3d at 293).




4     R. Doc. 3.
5     R. Doc. 17.
6     R. Doc. 30.
7     R. Doc. 34.
                                      2
      District courts consider four factors when deciding whether

exceptional circumstances exist in a particular case: (1) the type and

complexity of the case; (2) whether the plaintiff is capable of adequately

presenting his case; (3) whether plaintiff is in a position to adequately

investigate the case; and (4) whether the evidence will consist in large part

of conflicting testimony so as to require skill in the presentation of evidence

and in cross examination. Ulmer, 691 F.2d at 213. None of the Ulmer factors

weighs in favor of appointing counsel in this case. Parfait’s claim is not

legally complex; his advocacy thus far demonstrates that he is capable of

adequately presenting and investigating the case; and nothing in the record

indicates that skill in presentation or cross-examination is required to

litigate his claims. Accordingly, the Court denies his motion to appoint

counsel.



IV. CONCLUSION

      For the foregoing reasons, petitioner’s motion to appoint counsel is

DENIED.


       New Orleans, Louisiana, this _____
                                     19th day of December, 2018.

                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE

                                      3
